EXHIBIT 99.5 AMENDMENT NO. 1 TO VOTING AGREEMENT This Amendment No. 1 to Voting Agreement (this “Amendment”) is made as of September 6, 2008, by and between M-Wave International, LLC, an Illinois limited liability company (the “Purchaser”), and Mercator Momentum Fund III, LP and each of its affiliates set forth on the signature page hereto (individually and collectively referred to as “Stockholder”), each a Stockholder of M-Wave, Inc., a Delaware corporation (“M-WAV”). RECITALS A.Purchaser and Stockholder have previously entered into a Voting Agreement dated June 5, 2008 (the “Voting Agreement”), pursuant to which, subject to certain conditions,
